RESTRICTION & SPECIES ELECTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)    	Claims 1, 4-11, 14 and 15 have been amended via the preliminary amendment filed 08/04/20.
	New claims 16-20 have been added via the preliminary amendment filed 08/04/20.
	Claims 1-20 are pending.
2)    	Restriction to one of the following inventions is required under 35 U.S.C § 121:
      I.	Claims 1-7, 16, 17 and 20, drawn to a method of preparing a bioconjugate of an E. coli Ox antigen polysaccharide covalently linked to a carrier protein comprising providing a recombinant host cell, classified in A61K 39/0258.
      II.	Claims 8-10 and 18, drawn to a bioconjugate of an E. coli Ox antigen polysaccharide covalently linked to a carrier protein and a composition comprising the same, classified in A61K 47/646.
      III.	Claims 11-15 and 19, drawn to a recombinant host cell for preparing a bioconjugate of an E. coli Ox antigen polysaccharide covalently linked to a carrier protein, classified in A61K 2039/52.
3)    	After electing one of the inventions or claim sets identified supra, Applicants must further elect for examination one of the following set of the E. coli Ox antigen polysaccharide and the oligosaccharyl transferase PglBy:
	(a) O1A antigen polysaccharide and PglBy comprising the N311V, K482R, D483H and A669V mutations relative to SEQ ID NO: 6;
	(b) Glucosylated O4 antigen polysaccharide and PglBy comprising the N311V mutation relative to SEQ ID NO: 6;
	(c)  Glucosylated O4 antigen polysaccharide and PglBy comprising the Y77H and N311N mutations relative to SEQ ID NO: 6;
	(d) O6A antigen polysaccharide and PglBy comprising the N311V, K482R, D483H and A669V mutations relative to SEQ ID NO: 6;
	(e) O8 antigen polysaccharide and PglBy comprising no mutations at positions 77, 80, 287, 289, 311, 482, 483 and 669 relative to SEQ ID NO: 6;
	(f) O15 antigen polysaccharide and PglBy comprising the N311V, K482R, D483H and A669V mutations relative to SEQ ID NO: 6;
	(g) O16 antigen polysaccharide and PglBy comprising the Y77H, S80R, Q287P, K289R and N311V mutations relative to SEQ ID NO: 6;
y comprising no mutations at positions 77, 80, 287, 289, 311, 482, 483 and 669 relative to SEQ ID NO: 6 and 
	(i) O75 antigen polysaccharide and PglBy comprising the N311V mutation relative to SEQ ID NO: 6.
	Applicants are advised that examination will be restricted to only the elected invention as it related to one of (a) to (i) set forth supra and this should not be construed as a species election.
	Inventions II and III are drawn to two different products, a bioconjugate and a recombinant host cell, which differ from one another structurally and/or antigenically. 
4)    	Inventions III and I are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the recombinant cell of invention III can be used as an in vitro reagent as a coating antigen. 
5)	Inventions II and I are related as product and process of making the product.  The inventions are distinct if either or both of the following can be shown: (1) that the processes as claimed can be used to make other and materially different products or (2) that the products as claimed can be made by another and materially different processes (MPEP 806.05(f)). In the instant case, the bioconjugate of invention II can be made by a process materially different from the process of invention I, i.e., by a non-recombinant process such as chemical synthesis.  
6)    	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction was not required because of one or more of the following reasons:
	(a)    the inventions have acquired a separate status in the art in view of their different classification;
	(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
	(d)    the prior art applicable to one invention would not likely be applicable to another invention; and

7)    	Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the lack of unity/restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected invention.
Notice of Possible Rejoinder
8)	The Office has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Species Election
9)    	The application contains claims directed to the patentably distinct carrier protein species of the claimed invention (claims 6, 9, 14, 17, 19 and 20):
	(A) Detoxified EPA; (B) E. coli FliC; (C) CRM197 and diphtheria toxoid; (D) MBP; (E) Tetanus toxoid; (F) Detoxified S. aureus hemolysin; (G) Clumping factor A; (H) Clumping factor B; (J) E. coli heat labile enterotoxin; (K) Detoxified variants of E. coli heat labile enterotoxin; (L) CTB; (M) Cholera toxin; (N) Detoxified variants of cholera toxin; (O) E. coli Sat protein; (P) Passenger domain of E. coli Sat protein; (Q) S. pneumoniae pneumolysin; (R) KLH; (S) P. aeruginosa PcrV; (T) Neisseria meningitidis OMPC; and (U) Protein D of H. influenzae.
	Claims 1-5 and 7 of invention I; claims 8, 10 and 18 of invention II; and claims 11-13 and 15 of invention III are generic.
	The species identified above are independent or distinct because the different species differ at least in their structure each requiring a separate search.
10)    	Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
11)    The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species.
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103(a) of the other invention.
Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
14)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


March, 2021